Case 1:19-cv-23873-KMM Document 27 Entered on FLSD Docket 09/21/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:19-cv-23873-KMM

  PATRICIA L. LOMBANA,

         Plaintiff,
  v.

  ANDREW SAUL, Commissioner of
  Social Security Administration,

         Defendant.
                                                  /

                      ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon the Parties’ cross motions for summary

  judgment. Plaintiff Patricia Lombana (“Plaintiff”) filed the Complaint seeking review of a final

  decision of the Commissioner of Social Security (“Defendant”). (ECF No. 1). On March 24,

  2020, Plaintiff filed her Motion for Summary Judgment and Memorandum in Support Thereof.

  (“Pl.’s Mot.”) (ECF No. 19). On April 23, 2020, Defendant filed his Motion for Summary

  Judgment with Supporting Memorandum of Law and Opposition to Plaintiff’s Motion for

  Summary Judgment. (“Def.’s Mot.”) (ECF No. 20). The Court referred the matter to the

  Honorable Jacqueline Becerra, United States Magistrate Judge, who issued a Report and

  Recommendation recommending that Plaintiff’s Motion be DENIED, and Defendant’s Motion be

  GRANTED. (“R&R”) (ECF No. 26). The Parties did not file objections to the R&R and the time

  to do so has passed. The matter is now ripe for review. As set forth below, the Court ADOPTS

  the R&R. 1




  1
    The Court adopts the R&R with the following alteration: on page thirteen, line four, the citation
  to “20 C.F.R. § 416.906(b)(3)” should be deleted.
Case 1:19-cv-23873-KMM Document 27 Entered on FLSD Docket 09/21/2020 Page 2 of 2



          The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

          As set forth in the R&R, Magistrate Judge Becerra makes the following findings: (1) the

  Administrative Law Judge (“ALJ”) did not err in finding that Plaintiff is able to return to her past

  relevant work as performed; (2) the ALJ’s assessment of Plaintiff’s Residual Functional Capacity

  (“RFC”) is supported by substantial evidence and did not require a medical opinion; (3) the ALJ

  did not err in assigning little weight to the medical opinions of Plaintiff’s treating physicians, Dr.

  Manuel Feijoo and Dr. Sara Zayas; and (4) the ALJ did not fail to consider the side effects of

  Plaintiff’s medications. R&R at 11–24. This Court agrees.

          Accordingly, UPON CONSIDERATION of the R&R, the pertinent portions of the record,

  and being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that

  the R&R (ECF No. 26) is ADOPTED, Plaintiff’s Motion (ECF No. 19) is DENIED and

  Defendant’s Motion (ECF No. 20) is GRANTED. The Clerk of Court is INSTRUCTED to

  CLOSE this case. All pending motions, if any, are DENIED AS MOOT.

                                                               18th day of September,
          DONE AND ORDERED in Chambers at Miami, Florida, this ____

  2020.



                                                     K. MICHAEL MOORE
                                                     CHIEF UNITED STATES DISTRICT JUDGE


  c: All counsel of record




                                                        2
